DETAILED ACTION
Remarks
Applicant presents a request for continued examination on 9 June 2022.
With the request, Applicant has amended claims 1, 3, 8, 10, 15 and 17.
Claims 1, 8 and 15 are further amended, and claims 3, 10 and 17 are cancelled, via the examiner’s amendment below for the reasons set forth in the attached interview summary.
Claims 1, 2, 4-9, 11-16 and 18-20 remain pending and are allowed herein. Claims 1, 8 and 15 are the independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 June 2022 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this amendment was given by William J. Daley (Reg. No. 52,471) on 1 July 2022 for the reasons set forth in the attached interview summary.
	
The claims are amended as follows:

(Currently Amended) A method for performing functional testing on an Application Under Test (AUT), the method comprising:
maintaining, by a processor of an edge computing device, an Artificial Intelligence (AI)-based model comprising a script defining one or more automatic tests for the AUT and trained data identifying objects of a user interface of the AUT based on a graphical appearance of each identified object;
executing, by the processor of the edge computing device, the one or more automatic tests on the AUT based on the script and the trained data identifying the objects of the user interface of the AUT based on the graphical appearance of each identified object, wherein executing the one or more automatic tests on the AUT comprises performing a two-level caching process on the user interface of the AUT, the two-level caching process based on a hash of an image of the user interface of the AUT, a hash of a description of the image, and a hash of one or more areas of interest in the image, and wherein the two-level caching process comprises receiving the image of the user interface of the AUT, hashing the received image using a combination hash, the combination hash comprising a hash of the image using a permissive hashing function producing results in which matches between hashed data are found when the data is less than an exact match and a hash of the description of the image using a strict hashing function producing results in which matches between hashed data are found when the data is an exact match, hashing each of the one or more areas of interest in the received image using the strict hashing function, and clustering the received image with one or more clusters in a cache based on the hash of each of the one or more areas of interest in the image using the second hashing function; and
providing, by the processor of the edge computing device, results of executing the one or more automatic tests on the AUT.

2.	(Original) The method of claim 1, further comprising updating, by the processor of the edge computing device, the model based on the results of executing the one or more automatic tests on the AUT.

3.	(Canceled) 

4.	(Original) The method of claim 1, wherein executing the one or more automatic tests on the AUT comprises:
determining, by the processor of the edge computing device, whether the user interface of the AUT is currently changing; and
in response to determining the user interface of the AUT is currently changing, waiting, by the processor of the edge computing device, before proceeding with execution of the one or more automatic tests on the AUT; and
in response to determining the user interface of the AUT is not currently changing, proceeding, by the processor of the edge computing device, with execution of the one or more automatic tests on the AUT.

5.	(Original) The method of claim 1, wherein executing the one or more automatic tests on the AUT comprises:
determining, by the processor of the edge computing device, whether an object identified by the model is present in the user interface of the AUT based on the trained data identifying objects of the user interface of the AUT; and
in response to determining the object identified by the model is present in the user interface of the AUT, waiting, by the processor of the edge computing device, before proceeding with execution of the one or more automatic tests on the AUT; and
in response to determining the object identified by the model is not present in the user interface of the AUT, proceeding, by the processor of the edge computing device, with execution of the one or more automatic tests on the AUT.

6.	(Original) The method of claim 1, wherein executing the one or more automatic tests on the AUT comprises:
determining, by the processor of the edge computing device, whether text of the user interface of the AUT indicates waiting based on the trained data identifying objects of the user interface of the AUT; and
in response to determining the text of the user interface of the AUT indicates waiting, waiting, by the processor of the edge computing device, before proceeding with execution of the one or more automatic tests on the AUT; and
in response to determining the text of the user interface of the AUT does not indicate waiting, proceeding, by the processor of the edge computing device, with execution of the one or more automatic tests on the AUT.

7.	(Previously Presented) The method of claim 1, wherein maintaining the model comprises training the trained data using a development mock-up of the user interface of the AUT.

8.	(Currently Amended) A computing device comprising:
a processor; and
a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor, causes the processor to perform functional testing on an Application Under Test (AUT) by:
maintaining an Artificial Intelligence (AI)-based model comprising a script defining one or more automatic tests for the AUT and trained data identifying objects of a user interface of the AUT based on a graphical appearance of each identified object;
executing the one or more automatic tests on the AUT based on the script and the trained data identifying the objects of the user interface of the AUT based on the graphical appearance of each identified object, wherein executing the one or more automatic tests on the AUT comprises performing a two-level caching process on the user interface of the AUT, the two-level caching process based on a hash of an image of the user interface of the AUT, a hash of a description of the image, and a hash of one or more areas of interest in the image, and wherein the two-level caching process comprises receiving the image of the user interface of the AUT, hashing the received image using a combination hash, the combination hash comprising a hash of the image using a permissive hashing function producing results in which matches between hashed data are found when the data is less than an exact match and a hash of the description of the image using a strict hashing function producing results in which matches between hashed data are found when the data is an exact match, hashing each of the one or more areas of interest in the received image using the strict hashing function, and clustering the received image with one or more clusters in a cache based on the hash of each of the one or more areas of interest in the image using the second hashing function; and
providing results of executing the one or more automatic tests on the AUT.

9.	(Original) The computing device of claim 8, wherein the instructions further cause the processor to update the model based on the results of executing the one or more automatic tests on the AUT.

10.	(Canceled) 

11.	(Original) The computing device of claim 8, wherein executing the one or more automatic tests on the AUT comprises:
determining whether the user interface of the AUT is currently changing; and
in response to determining the user interface of the AUT is currently changing, waiting before proceeding with execution of the one or more automatic tests on the AUT; and
in response to determining the user interface of the AUT is not currently changing, proceeding with execution of the one or more automatic tests on the AUT.

12.	(Original) The computing device of claim 8, wherein executing the one or more automatic tests on the AUT comprises:
determining, whether an object identified by the model is present in the user interface of the AUT based on the trained data identifying objects of the user interface of the AUT; and
in response to determining the object identified by the model is present in the user interface of the AUT, waiting before proceeding with execution of the one or more automatic tests on the AUT; and
in response to determining the object identified by the model is not present in the user interface of the AUT, proceeding with execution of the one or more automatic tests on the AUT.

13.	(Original) The computing device of claim 8, wherein executing the one or more automatic tests on the AUT comprises:
determining whether text of the user interface of the AUT indicates waiting based on the trained data identifying objects of the user interface of the AUT; and
in response to determining the text of the user interface of the AUT indicates waiting, waiting before proceeding with execution of the one or more automatic tests on the AUT; and
in response to determining the text of the user interface of the AUT does not indicate waiting, proceeding with execution of the one or more automatic tests on the AUT.

14.	(Previously Presented) The computing device of claim 8, wherein maintaining the model comprises training the trained data using a development mock-up of the user interface of the AUT.

15.	(Currently Amended) A non-transitory, computer-readable medium comprising a set of instructions stored therein which, when executed by a processor, causes the processor to perform functional testing on an Application Under Test (AUT) by:
maintaining an Artificial Intelligence (AI)-based model comprising a script defining one or more automatic tests for the AUT and trained data identifying objects of a user interface of the AUT based on a graphical appearance of each identified object;
executing the one or more automatic tests on the AUT based on the script and the trained data identifying the objects of the user interface of the AUT based on a graphical appearance of each identified object, wherein executing the one or more automatic tests on the AUT comprises performing a two-level caching process on the user interface of the AUT, the two-level caching process based on a hash of an image of the user interface of the AUT, a hash of a description of the image, and a hash of one or more areas of interest in the image, and wherein the two-level caching process comprises receiving the image of the user interface of the AUT, hashing the received image using a combination hash, the combination hash comprising a hash of the image using a permissive hashing function producing results in which matches between hashed data are found when the data is less than an exact match and a hash of the description of the image using a strict hashing function producing results in which matches between hashed data are found when the data is an exact match, hashing each of the one or more areas of interest in the received image using the strict hashing function, and clustering the received image with one or more clusters in a cache based on the hash of each of the one or more areas of interest in the image using the second hashing function; and
providing results of executing the one or more automatic tests on the AUT.

16.	(Original) The non-transitory, computer-readable medium of claim 15, wherein the instructions further cause the processor to update the model based on the results of executing the one or more automatic tests on the AUT.

17.	(Canceled)

18.	(Original) The non-transitory, computer-readable medium of claim 15, wherein executing the one or more automatic tests on the AUT comprises:
determining whether the user interface of the AUT is currently changing; and
in response to determining the user interface of the AUT is currently changing, waiting before proceeding with execution of the one or more automatic tests on the AUT; and
in response to determining the user interface of the AUT is not currently changing, proceeding with execution of the one or more automatic tests on the AUT.

19.	(Original) The non-transitory, computer-readable medium of claim 15, wherein executing the one or more automatic tests on the AUT comprises:
determining, whether an object identified by the model is present in the user interface of the AUT based on the trained data identifying objects of the user interface of the AUT; and
in response to determining the object identified by the model is present in the user interface of the AUT, waiting before proceeding with execution of the one or more automatic tests on the AUT; and
in response to determining the object identified by the model is not present in the user interface of the AUT, proceeding with execution of the one or more automatic tests on the AUT.

20.	(Original) The non-transitory, computer-readable medium of claim 15, wherein executing the one or more automatic tests on the AUT comprises:
determining whether text of the user interface of the AUT indicates waiting based on the trained data identifying objects of the user interface of the AUT; and
in response to determining the text of the user interface of the AUT indicates waiting, waiting before proceeding with execution of the one or more automatic tests on the AUT; and
in response to determining the text of the user interface of the AUT does not indicate waiting, proceeding with execution of the one or more automatic tests on the AUT.




-End-

Allowable Subject Matter
Claims 1, 2, 4-9, 11-16 and 18-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/
Primary Examiner, Art Unit 2196